Order issued September 20, 2012




                                            In The
                                 Qtourt of l\ppeats
                       lF.ifth ilistrid of ID~~as at ilallas
                               >



                                     No. 05-12-01239-CV


                       IN RE WILLIAM THOMAS BEANE, Relator


                Original Proceeding from the 292nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. WOS-50820-V(A)


                                        ORDER
                        Before Justices Morris, Richter, and Lang-Miers

       Based on the Court's opinion of this date, we DISMISS relator's petition for writ ofhabeas

corpus. We ORDER that relator bear the costs of this original proceeding.